Exhibit 10.01

AMENDMENT TO EMPLOYMENT AGREEMENT

AMENDMENT TO EMPLOYMENT AGREEMENT (the “Amendment”) dated May 12, 2009 by and
between MoneyGram International, Inc., a Delaware corporation (together with its
direct and indirect subsidiaries, successors and permitted assigns under the
Employment Agreement, the “Company”) and Pamela H. Patsley (“Executive”). All
capitalized terms not defined herein shall have the meanings ascribed to them in
the January 21, 2009 Employment Agreement between Company and Executive.

1. Section 4 of the Agreement is hereby amended to read as follows:

4. Cash Bonus. Executive shall be eligible to participate in the Company’s
Management and Line of Business Incentive Plan (“MIP”). The annual MIP bonus
targets shall be established by the Board, and Executive’s annual bonus shall be
100% of Executive’s Base Salary if the defined base target is achieved and 200%
of the Executive’s Base Salary if the maximum defined target is achieved. The
annual bonus shall be paid in accordance with the terms of the MIP but in no
event later than the 15th day of the third month of the fiscal year following
the fiscal year to which such annual bonus relates.

2. Except as amended herein, all terms of the Agreement remain in effect and
unchanged.

1

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

      MONEYGRAM INTERNATIONAL, INC.   PAMELA H. PATSLEY
     
       
 
 


By: Anthony P. Ryan
Title: President and CEO


[THIS IS THE SIGNATURE PAGE TO THE AMENDMENT TO EMPLOYMENT AGREEMENT
BETWEEN THE ABOVE-REFERENCED PARTIES]

2